internal_revenue_service number info release date conex-126274-03 cc ita uil attention dear date this letter is in response to your inquiry dated date on behalf of your constituent expenses and he seeks your assistance in changing the policy that travel_expenses are not deductible if employment in a single location exceed sec_1 year this 1-year limitation is statutory and the irs cannot disregard it however i hope the following general information is helpful to you wrote about deductions for traveling the internal_revenue_code the code provides a deduction for traveling expenses including meal and lodging_expenses while away from home in the pursuit of a trade_or_business the code also places a 1-year limitation on travel expense deductions for most taxpayers therefore a taxpayer is not treated as being temporarily away from home during any period of employment if it exceed sec_1 year the 1-year limitation was added by the energy policy act of pub_l_no the accompanying conference_report states that the amendment treats a taxpayer’s employment away from home in a single location as indefinite rather than temporary if it lasts for one year or more thus no deduction would be permitted for travel_expenses paid_or_incurred in connection with such employment h_r conf_rep no 102d cong 2d sess 1993_1_cb_268 the irs publication travel entertainment gift and car expenses which believes created the 1-year limitation merely provides guidance for applying this statutory requirement i hope this information is helpful please call me or if you have any questions sincerely thomas d moffitt branch chief office of associate chief_counsel income_tax accounting
